DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-12 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 3-12 of prior U.S. Patent No. 10,965,050 B2. This is a statutory double patenting rejection.
Regarding claim 1: Claims 1 and 7-8, of US Patent 10,965,050, teaches all the limitations of application # 17/179,227 claim 1. Claim 1 of US 10,965,050 teaches a battery product, comprising a box and a heating connector, the box comprising a mounting panel, and the heating connector being mounted on the mounting panel, along with all the elements such as a main body portion having a first and second receptacle portion, the heating connector comprising a first and second plug assembly. Claims 7-8 of US 10,965,050 teach the details of the second receptacle portion and second plug assembly.
Regarding claims 2-4: Claim 1 of US 10,965,050 recites features corresponding to claims 2-4.
Regarding claims 5-7: Claims 3-5 of US 10,965,050 recites features corresponding to claims 5-7, respectively.
Regarding claims 8-11: Claims 9-12 of US 10,965,050 recites features corresponding to claims 8-11, respectively.
Regarding claim 12: Claim 6 of US 10,965,050 recites features corresponding to claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, focusing specifically on connectors having a first and second receptacle portion, extending in opposite directions and first and second plug assemblies. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/OSCAR C JIMENEZ/Examiner, Art Unit 2833